Citation Nr: 1446617	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral arthritis of the right knee. 

2.  Entitlement to a rating in excess of 10 percent for instability with laxity of the right knee due to arthritis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In September 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record.  In November 2013, the case was remanded for further development.

The Board notes that the Veteran has also perfected an appeal as to the separate issue of entitlement to service connection for low back disability.  Additionally, he has requested a Board hearing in relation to this issue.  Thus, the Board will arrange for the hearing to be scheduled concerning this claim and the instant decision will be limited to disposition of the Veteran's claims for increase for right knee disability.  


FINDING OF FACT

The Veteran's service-connected right knee disability is manifested by arthritis with mild instability; compensable limitation of flexion and extension, and moderate instability are not shown.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for patellofemoral arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Codes (Codes) 5003, 5260, 5261 (2013).

2.  The criteria for a rating in excess of 10 percent for instability with laxity of the right knee due to arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.71a, Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In an October 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  No further notice is required.  

Also, as noted above, the Veteran testified at the September 2011 Board hearing.  At the hearing, the VLJ explained the issues on appeal and identified sources of evidence that may have been overlooked.  Additionally, the case was subsequently remanded to attempt to obtain updated medical documentation, including records identified in the hearing testimony, and to obtain a current VA medical examination.  Thus, the VLJ's Board hearing notification and evidence identification duties have been met.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Additionally, to the extent that there were any shortcomings, the Veteran was not prejudiced as there is no indication that there is any further pertinent evidence for him to submit or for VA to obtain.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records and the reports of a number of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Board hearing, along with written statements provided by the Veteran, his wife and his representative.  No further action is required prior to appellate consideration of the claims. 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's left knee disability has not varied significantly during the appeal period.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.; see also 38 C.F.R. §§ 4.10, 4.45. 

Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).   Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell, 25 Vet. App. 32, 38 (2011) see also 38 C.F.R. § 4.40.

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Under Code 5260, limitation of flexion is rated 30 percent when to 15 degrees; 20 percent when to 30 degrees; 10 percent, when to 45 degrees; and 0 percent, when to 60 degrees.  38 C.F.R. § 4.71a.

Under Code 5261, limitation of extension is rated 50 percent, when to 45 degrees; 40 percent, when to 30 degrees; 30 percent, when to 20 degrees; 20 percent when to 15 degrees; 10 percent, when to 10 degrees; and 0 percent, when to 5 degrees.  38 C.F.R. § 4.71a.

Under Code 5257 a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate subluxation or lateral instability, and a 30 percent rating for severe subluxation or lateral instability.

Under Code 5003, degenerative arthritis, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, according to Code 5003, in the absence of limitation of motion, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. 

For purposes of rating disability from arthritis, the knee is considered a major joint. 38 C.F.R. § 4.45(f).

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be assigned for limitation of extension and flexion of the same knee.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records show that he injured his right knee in late May 1980 after falling off the wall on the obstacle course.  He was subsequently seen in the emergency room and noted to exhibit +2 effusion with increased pain and tightness.  The diagnosis was right knee edema secondary to trauma and heat, elevation, and Aspirin were prescribed.  He was able to complete basic training successfully and then returned to civilian life.  However, after having a recurrence of pain, he reported for evaluation to the Walson Army Hospital in late September 1980.  At that time, he was given a temporary profile and provided with physical therapy.  In October 1980, it was noted that he had a fibular head prominence on the right and he was also diagnosed with "rule out right knee instability."  Then, in November 1980, he was found to have full range of motion of the knee with no effusion or joint line pain and was found to be fit for duty.  

Post-service, the Veteran reported continued right knee pain and also a feeling of giving way.  In May 2000, he underwent a partial arthroscopic medial meniscectomy and resection of anterior cruciate stump of the right knee.  It was noted that he had a tear of the medial meniscus and an old tear of the anterior cruciate ligament.  During a subsequent July 2006 VA examination, it was noted that the Veteran had a 10 degree varus deformity of the right knee.  

In a June 2001 rating decision, the RO granted service connection for right knee patellofemoral arthritis and assigned a noncompensable rating effective July 18, 2000.  In a November 2002 rating decision, the rating was increased to 10 percent effective July 8, 2002.  In a May 2003 rating decision, the RO granted a separate ten percent rating for instability of the right knee effective March 25, 2003 and granted an earlier effective date of February 7, 2002 for the increased, 10 percent, rating for 
the patellofemoral arthritis of the right knee.  In an August 2006 rating decision, the RO continued the twin 10 percent ratings for right knee disability.  Then, in a September 2008 claim, the Veteran sought increased ratings.  

During the appeal period, the Veteran received VA examinations assessing the severity of his right knee disability in October 2008, March 2009, April 2010, September 2010, December 2013 and February 2014.  He was also evaluated at various points by VA treating medical professionals, including by the VA physical medicine and rehabilitation (PMR) department in August 2009 and by the VA orthopedic surgery department in August 2010.  During these examinations and medical visits, right knee flexion was consistently to 125 degrees or better and right knee extension was consistently to 0 degrees.  Thus, these findings do not provide a basis for assigning a higher rating for the right knee patellofemoral arthritis under Codes 5260 or 5261 at any time during the appeal period.  Nor is there other evidence of record tending to indicate flexion limited to 45 degrees or extension to 10 degrees.  Consequently, a compensable rating for the right knee arthritis under Diagnostic Codes 5260 or 5261 is not warranted.  38 C.F.R. § 4.71a.

Considering Code 5003, the Board notes that a 10 percent rating has already been assigned for painful yet otherwise noncompensable motion of the knee.  Thus, as a single major joint, the right knee, is involved in this case, there is no basis for assigning a rating in excess of 10 percent under this Code.  Id.  The Board has also considered whether a higher rating might be assigned under any other rating codes applicable to disability of the knee.  However, as ankylosis, impairment of the semilunar cartilage, nonunion or malunion of the tibia and fibula and genu recurvatum are not shown, there is no basis for assigning a higher rating under any of these codes.  38 C.F.R. § 4.71a, Codes 5256, 5257, 5258, 5259, 5262, 5263.  The Board also notes that while the Veteran has been noted to have scarring of the right knee, there is no indication that this is productive of any additional right knee disability beyond that already compensated.  See 38 C.F.R. § 4.118, Codes 7801-7805.  In this regard, both the December 2013 and February 2014 VA examiners found that this scarring was not painful or unstable and did not cover an area greater than 39 square cm.  Similarly, there is also no basis for assigning a separate rating for the noted right knee deformity, as it is also not shown to result in any right knee disability beyond that already compensated.  

Considering instability or recurrent subluxation under Code 5257, there was no instability of the right knee found with varus, valgus, anterior or posterior stressing during the October 2008 and March 2009 VA examinations; slight instability with varus and anterior stressing  and no instability with valgus and posterior stressing during the April 2010 and September 2010 VA examinations; normal anterior and posterior stability with slight (i.e. 1+) medial-lateral instability during the December 2013 VA examination; and normal anterior posterior and medial-lateral stability during the February 2014 VA examination.  Nor is there any other medical evidence of record indicative of more than slight instability of the right knee.  Notably, during the August 2009 VA PMR visit, a positive anterior drawer test was noted, but there was no accompanying finding that this resulted in more than slight right knee instability.  Similarly, during the August 2010 VA orthopedic surgery visit, the right knee was found to have minimal laxity with anterior drawer and Lachman's testing with firm endpoint and laxity with stress of the lateral collateral ligament without the ligament opening up, findings which also are not shown to be indicative of more than slight instability.  Additionally, recurrent subluxation has not been shown.  In this regard, during both the December 2013 and February 2014 VA examinations, the Veteran was specifically found not to have recurrent subluxation of the right knee and there are no other medical findings of record showing such subluxation.  Accordingly as no more than slight instability has been shown, and as recurrent subluxation has not been shown, a rating in excess of 10 percent under Code 5257 is not warranted.  38 C.F.R. § 4.71a.  

The Board has also considered whether any higher rating could be assigned on the basis of functional loss.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).   Notably, the Veteran has generally reported that he experiences pain and discomfort in the right knee with some instances of buckling/giving way.  He has generally not reported locking, although he did report this symptom during the October 2008 VA examination.  He has also consistently used a straight cane and has also used a brace issued by medical personnel.  He has indicated that his right knee pain is worse after prolonged standing, sitting or walking, while going up and down stairs and when squatting; that it limits how long he can walk or stand; and that it limits his ability to run and play sports.  He has generally not reported incapacitating episodes or flare-ups, though during the December 2013 VA examination, he reported that his symptoms of difficulty with prolonged sitting, standing, walking and cold weather changes constituted flare-ups.  For the most part, he has not reported that the knee disability interferes with his ability to work.

During the October 2008, March 2009, April 2010 and September 2010 VA examinations, the examiners specifically found there was no additional loss of joint function due to pain, fatigue or lack of endurance after repetitive motion of the right knee.  Similarly, during the December 2013 and February 2014 VA examinations, the Veteran was specifically found not to have any additional limitation of motion of the right knee or lower leg following repetitive use testing.  Also, the functional loss noted by these latter two examiners was simply less movement than normal and deformity, noted by the December 2013 VA examiner, and deformity, noted by the February 2014 VA examiner.  Nor are there other objective findings of record indicative of additional loss of motion on repetitive use or during flare-ups.  Additionally, while the Veteran's described symptomatology indicates some degree of decreased endurance on motion due to pain, these reported limitations were not objectively (i.e. visibly) demonstrated during the VA examinations.  Moreover, the Board finds that the existing 10 percent rating for arthritis with limited but otherwise noncompensable motion appropriately compensates the Veteran for this described functional loss.  Accordingly, assignment of a higher rating based on such loss is not warranted.  See38 C.F.R. § 4.40, 4.45; Mitchell, 25 Vet. App. 32, 38 (2011); Johnston, 10 Vet. App. 80, 85 (1997); Deluca, 8 Vet. App. 202 (1995).   
  
The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  However, the symptoms associated with the disability (i.e., pain with various prolonged movement and positioning, reduced motion, occasional giving way, intermittent swelling) are not shown to cause any impairment that is not already contemplated by the rating criteria.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  Accordingly referral for assignment of an extraschedular rating is not warranted.   

In sum, as the evidence does not establish a basis for assigning higher ratings on a schedular or extraschedular basis, the Veteran's claims for increase must be denied.  Alemany, 9 Vet. App. 518 (1996).



ORDER

A rating in excess of 10 percent for patellofemoral arthritis of the right knee is denied.

A rating in excess of 10 percent for instability with laxity of the right knee due to arthritis is denied.  


____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


